DETAILED ACTION
This Non-Final Office action is in response to Applicant’s Response to Restriction on 03/30/2022.  Claims 1-20 are pending; claims 1 and 20 are withdrawn; and, claims 2-19 are examined below.  The earliest effective filing date of this CIP application is 12/24/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not illustrate all of the features of the claimed invention.  For instance, claim 1 recites a motion sensor that provides a motion signal when the cart is moving, and further an alert is sent to the user interface that indicate that cart is moving and weighing operation cannot be performed.  These features are not in the drawings.  The examiner recommends reviewing each of the claimed limitations and providing drawings to illustrate the claimed limitations, as required. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user identification unit” in claim 2, line 9; and “a payment module” in claim 2, line 19.  In particular: 
“a user identification unit” is the generic placeholder that performs the function of “to receive a form of identification from a shopper and responsively to authenticate a shopper identification”, and the “user identification unit” is not tied to any specific structure in the claim to perform the recited function. 
“a payment module” is the generic placeholder that performs the function of “to receive a payment method from the shopper. . . .” and the module is not tied to any specific structure in the claim to perform the recited function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-19 are rejected under both 35 USC 112(a) and 35 USC 112(b).  Claims 2-19 include claims that have been interpreted under 35 USC 112(f).  Under that interpretation, the examiner is instructed to refer to Applicant’s Specification for a definition of the structure that relates to each generic placeholder, as shown above to be “a user identification unit” and “a payment module”.  Upon reviewing Applicant’s Specification, the unit can be either structural or software (see e.g. claim 6) and the module is not defined as any particular hardware or structural member.  Accordingly, the written description is lacking proper definitions of these elements.  Further, this renders the claim indefinite because the examiner is instructed to refer to Applicant’s Specification for the definitions of these generic placeholders and the definitions are not there.  This creates a definiteness issue, and the scope of the scope is thereby unascertainable to the examiner.  Accordingly, the claims are rejected under both 112(a) for lack of written description and 112(b) for rendering the claims indefinite.  Appropriate correction is required. 
Claim 5 ends with “a QR”.  There is no period or anything ending the claim.  This renders the claim indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0080719 to Connelly (“Connelly”) in view of U.S. Pat. Pub. No. 2019/0318417 to Gumaru et al. (“Gumaru”) in further view of U.S. Pat. Pub. No. 2009/0145965 to Davis et al. (“Davis”).

With regard to claims 2 and 6, Connelly discloses the claimed shopping cart comprising: 
 	a cart chassis having an upright portion, a base, a handle bar attached to the upright portion, wherein wheels are operably attached to the base (see e.g. Fig. 1a, showing a shopping cart chassis, with an upright portion as shown at 11a, a base at 11b, and wheels 13 attached the base); 
 	a scale configured to rest on the base, wherein the scale is configured to provide an output signal indicative of a downward pressure on the scale, and wherein the scale comprises one or more weight transducers (see Fig. 1a,-b [0015] “signal from weighing means”; [0018]; [0021]; [0059]); 
 	a basket (see receptacle 12 in Fig 1a, having the perimeter with all sides) resting on the scale and connected to the base, wherein weights of products placed in the basket are indicated by the output signal of the scale (see e.g. abstract, receptacle being the claimed basket; [0010] [0019]); 
 	one or more product sensors, configured to identify a product placed into the basket or a product placed in proximity to one of said sensors (see e.g. [0068] “The scanning beams comprise infra-red beams and the first scanning beam is arranged to scan a barcode (not shown) on the item (not shown) to be placed within the receptacle 12.  The second scanning beam is directed upon a reflecting arrangement 56 disposed around the open upper periphery of the receptacle 12 below the barrier 50, and is arranged to detect and monitor for the presence of a shoppers' arm (not shown) upon scanning an item in the first scanning beam.”); 
	a payment module configured to receive a payment method from the shopper and responsively to perform a payment transaction for the products in the basket (see e.g. [0073]).  

 	Connelly is silent regarding the following limitations: 
	a user identification unit configured to receive a form of identification from a shopper and responsively to authenticate a shopper identification; 
	a motion sensor, providing a motion signal to allow product weighing only when the shopping cart is stopped; 
 	a user interface comprising a touch screen, having an associated processor configured to receive a signal indicative of cart movement from the motion sensor and responsively to issue an alert that a product cannot be weighed while the cart is in motion.

	Gumaru teaches at e.g. Figs. 3, 7, 8, and [0080] that it would have been obvious to one of ordinary skill in the shopping cart art to include the ability to include:
 	a user identification unit (i.e. mobile application) configured to receive a form of identification from a shopper and to authenticate the identification (see user code at Fig. 7 showing mobile application); 
 	a motion sensor, providing a motion signal to allow product weighing only when the shopping cart is stopped (see [0029] motion sensor data including data relating to the movement of the item and motion of one or more smart shopping apparatuses before, during, or after placement of items in related to the smart shipping apparatuses, where this system is fully capable to provide a motion signal indicating movement of the cart); 

 	a payment module configured to receive a payment method from a shopper and responsively to perform a payment transaction for products in the basket (see Fig. 3: 

    PNG
    media_image1.png
    272
    584
    media_image1.png
    Greyscale
;
Fig. 8); and  
 	after the shopper is identified and a payment method provided, products placed in the basket are identified by the one or more sensors, and, after 5authorization of payment for said products by the shopper, the payment transaction is made by the payment module (see e.g. [0080]).  
	Therefore, it would have been obvious to one of ordinary skill in the shopping cart art at the time of filing to modify the teachings of Connelly with the ability to identify a user and complete a transaction with a payment module for the products in the cart, as shown by Gumaru, where this is performed in order to complete the transaction at the shopping cart so that the user can pay for the items in the shopping cart and purchase the products. 

 	The combination of Connelly and Gumaru does not teach where the motion sensor provides a motion signal indicating if the cart is stopped/moving, and to send the signal of an alert to user interface with indication to stop cart so that weighing can occur.  
	However, Davis teaches at e.g. [0025], [0026] Fig. 4  that it would have been obvious to one of ordinary skill in the shopping cart and checkout art at the time of filing to include a sensor to monitor the movement of the cart (see [0025] Sensors (e.g. electromechanical proximity sensors) may detect the position of the first shopping cart 10 relative to the unloading zone 42. For example, as the first shopping cart 10 begins to enter the unloading zone 42, the guide sign 46 may display the message "move forward," to instruct the customer to continue pushing the first shopping cart 10 forward.) and a signal to “STOP” movement of the cart so that weighing can occur (see [0025-26], Once the first shopping cart 10 is correctly positioned, the guide sign 46 may display the message "stop." An optional locking mechanism such as a solenoid-type actuator 47 may be used to releasably lock the first shopping cart 10 in place once the first shopping cart 10 is correctly positioned in the unloading zone 42.  A mass or weight sensor ("scale") 50 may be provided at the unloading zone 42 for weighing the first shopping cart 10 and its contents, and a scale 52 may be provided at the loading zone 44 for weighing the second shopping cart 10' and its contents. The scale 50 generates a signal representative of the weight of the first shopping cart 10 and outputs the signal to the processing system 26, which interprets the signal and displays the weight of the first shopping cart 10 at a display window 54. The scale 52 generates a signal representative of the weight of the second shopping cart 10' and outputs the signal to the processing system 26, which interprets the signal and displays the weight of the second shopping cart 10' at a display window 56.
See Fig. 4:

    PNG
    media_image2.png
    340
    474
    media_image2.png
    Greyscale
).  Therefore, it would have been obvious to one of ordinary skill in the shopping cart art at the time of filing to monitor movement of a cart and then to present alert to STOP movement so that proper weighing can occur, as shown in Davis, where this would be performed so that the user can be provided with an indication as to when to stop, or to stop in general, so that weighing of the products in the cart can occur.  See Davis at [0025-26] and Fig. 4.   

With regard to claim 3, the combination of Connelly and Gumaru do not teach claim 3.  However, Davis at [0025] teaches where the motion sensor is one of an accelerometer, an encoder configured to measure wheel rotation, or a camera configured with movement recognition (see [0025] motion sensors “e.g. electromechanical proximity sensors” that detect a position of one item with regard to another item” acting as a camera with movement recognition), where this would be beneficial so that the sensor can determine if the object has moved so that other actions and tasks can occur as a result of the movement or lack thereof, as shown in Gumaru.   

With regard to claim 4, Connelly further discloses the system configured to issue a user indication to remove a product placed in the basket when the basket is in motion (see e.g. [0076]).  

With regard to claim 5, Connelly further discloses where said one or more product sensors comprise a barcode reader, an RFID reader, an NFC reader, a QR ([0012] [0068] etc.) 

With regard to claims 7 and 8, Connelly further discloses where the payment module is configured to implement a credit card payment transaction process according to a total price of products placed in the basket, to receive a payment transaction authorization, and responsively to issue a signal of a payment confirmation to confirm that payment has been successfully received ([0073]).  

With regard to claim 9, Connelly further discloses where the payment module further comprises a shopping cart registry and wherein the shopping cart registry is configured to log a "paid" status responsively to the payment confirmation (see [0073] The scanning arrangement 41 may further comprise a port 64 for receiving a connector 65 of a data storage device 66, which may be used to record a receipt of all the transactions.).  

With regard to claim 10, Connelly further discloses where the payment module is further configured to transmit the shopping cart status to a user interface (see [0073] The scanning arrangement 41 may further comprise a port 64 for receiving a connector 65 of a data storage device 66, which may be used to record a receipt of all the transactions.).  

With regard to claim 11, Connelly does not teach the touch screen.  However, Gumaru does teach a touch screen on the smart shopping apparatus where the user can input data and the screen can output relevant data (see Gumaru, [0033]), where this is performed so that the screen can provide output to the user and allow the user to interact with the system by allowing the using to touch the screen to make an input, thereby making the interaction convenient for the user.
 
With regard to claims 12-14, Connelly does not teach the limitations of claim 12.  As found above, Gumaru teaches where a touch screen can provide data to the user about the items placed in the shopping cart.  The examiner notes that this is an obviousness rejection.  The screen in Gumaru that provides information the items in the cart is fully capable of presenting data to the user about the items in the cart including such things as those claimed such as the following data variations: cost of a product; price per weight of bulk products; nutrition information; product content weight; product volume; analogous products to a selected product; a notice of whether a product is on sale; product ingredients; and product warnings including potential allergens, gluten content, artificial sweeteners and colors, where this is beneficial so that the user is informed of the items her/she has or is going to purchase, as they are in the user’s shopping cart.    

With regard to claim 15, Connelly is silent regarding the limitations of claim 15.  However, Gumaru teaches at e.g. [0087], [0119], published claim 8, a locking mechanism of the wheels of the smart cart.  Further, Davis teaches at [0025-26] to lock the smart cart in place during the weighing, and then to release the cart upon payment verification, where this is performed in order to make sure the user does not run away with the cart before payment verification, in other words as a theft deterrent.  

With regard to claim 17, Connelly is silent regarding the limitations of claim 17.  Gumaru    The shopping cart of claim 2, further comprising a visual indicator on the shopping cart, wherein the visual indicator is configured to switch on responsively to the signal of payment confirmation (see [0090] presenting notifications (e.g., blinking lights, a graphical notification displayed at the user interface of the smart shopping apparatus, etc.), and/or other suitable processes.).  

With regard to claim 18, Connelly does not teach the limitation of claim 18.  Gumaru teaches this at [0068].  See Gumaru discloses an indoor navigation system configured to include a map and/or voice commands for in-store navigation (Gumaru [0068]), where this is beneficial in order to guide the user around the store.  

With regard to claim 19, Connelly does not teach the limitations of claim 19.  However, Gumaru teaches this at e.g. [0015], [0046], [0065], [0069], wherein one or more of the user identification module, the payment module or the user interface are configured to receive input from a mobile phone (see Gumaru [0015], [0046], [0065], [0069]), where this is beneficial to provide more ways for the user to interact with the system.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Connelly in view of Gumaru in further view of Davis in further view of U.S. Pat. No. 5,773,954 to VanHorn (“VanHorn”).

With regard to claim 16, Connelly discloses charging the smart cart at [0074] [0081].  However, Connelly does not disclose the specifics of claim 16.
 	However, Gumuru teaches where when the shopper is finished shopping the cart can automatically enter a docking station and be charged at e.g. [0087], the locking mechanism being connected to a charger (see [0123] where the docking station is able to charge the cart and associated computer components both wired and wirelessly) where the cart is locked into the docking station while wired to the charged.  However, the combination of Connelly and Gumuru does not teach: 
 	24locking mechanism is further configured to receive a lock release signal from the user interface and responsively to release the shopping cart from the external charger.  


    PNG
    media_image3.png
    372
    320
    media_image3.png
    Greyscale
 	VanHorn teaches at e.g. Figs. 24-26 and col. 17, lines 40-67 that it would have been obvious to one of ordinary skill in the shopping cart art at the time of filing to modify the combination above with the ability to include a user request to release the cart, and then releasing the cart which in turn stops the charging of the cart, as indicated in VanHorn, where this is performed in order to provide the user with a cart that is charged at a maximum amount so that the charge of the cart maintains a charged state during the duration of any given shopping day.

See VanHorn at col. 17, ln 40-67 (at the left).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687